Citation Nr: 0941111	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  04-37 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder, to include blindness, macular degeneration, retinal 
detachment, and cataracts.  

2.  Entitlement to service connection for bilateral lower 
extremity neuropathy.  

3.  Entitlement to service connection for spinal stenosis.  

4.  Entitlement to service connection for erectile 
dysfunction.  

5.  Entitlement to service connection for anal sphincter 
disturbance.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL
Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
February 1954 to January 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  With 
respect to the claim for service connection for anal 
sphincter disturbance, while the RO has not consistently 
specified which sphincter is at issue, the decision that is 
the subject of this appeal cited 38 C.F.R. § 4.114, 
Diagnostic Code 7332, which pertains to the anus.  Such 
finding is not inconsistent with the Veteran's original claim 
and his subsequently received statements.  

The Veteran appeared at a hearing before the undersigned in 
September 2006.  A transcript is associated with the claims 
file.  

The claim has been before the Board on a previous occasion, 
and was remanded in February 2007 for additional development.  
Those actions have been accomplished to the extent possible, 
and the claim is ripe for appellate review.  






FINDINGS OF FACT

1.  The Veteran was an X-ray technician during his three 
years of active duty and for decades after service and, as a 
result, was exposed to an indeterminate amount of ionizing 
radiation. 

2.  None of the disabilities at issue is a radiogenic disease 
as defined by the applicable VA regulation.  

3.  The preponderance of the evidence is against a finding 
that an eye disorder, to include blindness; neuropathy of 
either lower extremity, anal sphincter control dysfunction, 
erectile dysfunction, and low back stenosis/osteoarthritis 
began during service or are causally linked to any incident 
of service, to include exposure to ionizing radiation

4.  Service connection for blindness, anal sphincter control 
problems, erectile dysfunction, and a low back disability 
secondary to a neurological disability lack legal merit as 
service connection is not in effect for the latter claimed 
disability.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a bilateral eye 
disorder, to include blindness, macular degeneration, retinal 
detachment, and cataracts, is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).  

2.  Entitlement to service connection for bilateral lower 
extremity sensory and neuropathy is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2009).  

3.  Entitlement to service connection for spinal stenosis is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2009).  

4.  Entitlement to service connection for erectile 
dysfunction is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).    

5.  Entitlement to service connection for an anal sphincter 
disturbance is not warranted. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with a claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under 
the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and, inform the claimant about the information and evidence 
the claimant is expected to provide.  While no longer 
required, in this case it was requested that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  This notice must also inform the Veteran on how 
VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

In August 2003 and March 2007 letters to the Veteran, he was 
informed about the information and evidence not of record 
that is necessary to substantiate his service connection 
claims, the information and evidence that VA will seek to 
provide, and the information and evidence the claimant is 
expected to provide.  In addition, the March 2007 letter 
provided the Veteran notice regarding the evidence and 
information needed to establish a disability rating and 
effective dates, as outlined in Dingess-Hartman.  While this 
notice was after the initial adjudication of the Veteran's 
claims, the claims were re-adjudicated in a statement of the 
case, and the Veteran has not alleged that the timing of the 
notice was prejudicial to him.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).    

Also, it is pertinent to note that the Veteran is represented 
by The American Legion, and that organization is presumed to 
have knowledge of what is necessary to substantiate a claim 
for service connection, to include as on a secondary basis to 
a service-connected disability, and as due to exposure to 
ionizing radiation.  Neither the Veteran nor his 
representative have pled prejudicial error with respect to 
the content or timing of VCAA notice.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) regarding the rule of 
prejudicial error.  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claims, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
reports.  There is no indication of any additional relevant 
evidence that has not been obtained.  With respect to the 
duty to provide an examinations or medical opinion, the Board 
finds that the Veteran was provided thorough VA medical 
examinations that included nexus or etiology opinions.  Such 
opinions were supported by a rationale.  There is no duty to 
provide another examination or to obtain an additional 
medical opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).  See also 38 C.F.R. § 3.311 regarding claims for 
service connection based upon exposure to radiation.  As 
explained in the analysis below, none of the disabilities at 
issue are radiation diseases.

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection will be presumed for certain chronic 
diseases, including arthritis and an organic disease of the 
nervous system (including neuropathy), if manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  Service connection can be granted for disability that 
is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disease or injury.  38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  That 
is, when aggravation of a Veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the Veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Id.  

Service connection for a disability based upon exposure to 
ionizing radiation can be awarded on three different legal 
bases.  The first basis is a presumptive basis for diseases 
specific to radiation exposed veterans under 38 C.F.R. § 
3.309(d).  The second basis is based on exposure to ionizing 
radiation with the subsequent development of a radiogenic 
disease under 38 C.F.R. § 3.311.  Finally, the veteran is 
entitled to service connection if he can establish that a 
disability warrants service connection as defined by the 
general laws and regulations governing VA compensation 
entitlement that is on a direct or presumptive basis.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA regulations specify 21 types of cancer that warrant 
presumptive service connection if they become manifest in a 
"radiation-exposed veteran" within specified periods of time. 
Multiple myeloma and cancer of the bone are two of the 
specified cancers.  38 C.F.R. §§ 3.309(d)(2).  A "radiation- 
exposed veteran" is some one who participated in a 
"radiation-risk activity" which includes the occupation of 
Hiroshima or Nagasaki Japan during the period of time from 
August, 6, 1945 to July 1, 1946.  38 C.F.R. §§ 
3.309(d)(3)(ii)(B).  This is further defined as official 
military duties within 10 miles of the city limits of either 
city. 38 C.F.R. §§ 3.309(d)(3)(vi).

Service connection can also be pursued under 38 C.F.R. § 
3.311 on the basis of exposure to ionizing radiation and the 
subsequent development of a radiogenic disease.  38 C.F.R. § 
3.311.  Essentially, any form of cancer is considered a 
radiogenic disease within the meaning of the applicable 
regulations; bone cancer, multiple myeloma, and prostate 
cancer are all specifically enumerated as being radiogenic 
diseases.  38 C.F.R. § 3.311(b)(2).  When there is evidence 
that a veteran has a radiogenic disease, 38 C.F.R. § 3.311 
sets out specific requirements for the development of 
evidence.  The regulations require that the RO obtain 
radiation dose data from the Department of Defense and refer 
the claim to the VA Under Secretary for Benefits.  38 C.F.R. 
§ 3.311(a)(2), (b).

Analysis

The Veteran served as an X-ray technician during active duty, 
and it is his contention that blindness, bilateral lower 
extremity neuropathy, spinal stenosis, erectile dysfunction, 
and anal sphincter disturbance are all linked to his alleged 
in-service exposure to ionizing radiation.  He also asserts a 
muscle injury, occurring in 1954, was the beginning of his 
current low back disorder, and that as an alternative theory, 
that this back injury (if service-connected) caused his 
bilateral lower extremity neuropathy.  The Board will address 
each theory of entitlement in turn.  

Briefly, before addressing each claimed disorder on the 
merits, the Board must note that the Veteran has not been 
diagnosed with cancer, and does not have a "radiogenic" 
disease as established by regulation.  Thus, in order to 
prove his claims for service connection (based on exposure to 
radiation), he must show that his claimed conditions were 
caused by exposure to in-service radiation on a direct basis.  
See 38 C.F.R. §§ 3.303(d), 3.307. 3.309, 3.311; Combee v. 
Brown, 34 Vet. 3rd 1039 (Fed. Cir. 1994).

Blindness

The Veteran contends that his bilateral eye disorder, which 
encompasses blindness, macular degeneration, retinal 
detachment, and cataracts, are all due to his exposure to 
ionizing radiation while on active duty.  The Veteran does 
not allege having participated in an atmospheric testing of 
nuclear weapons; rather, he contends that his duties as an X-
ray technician caused him to be exposed to ionizing 
radiation.  He asserts that he wore a dosimeter during 
service and that on several occasions; the readings were very 
high.  It is noted that, in addition to three years of active 
duty, the Veteran continued to work as an X-ray technician 
for 40 years following his separation from service, retiring 
in 1999.  

In support of his contentions, the Veteran submitted two 
letters from his private physician, Dr. S. (initial used to 
protect privacy.)  These letters, dated in September 2006 and 
February 2007, include opinions that the Veteran is 
"extremely disabled," and that legal blindness was part of 
his disablement which is "service related as his job [was 
that of] an unprotected X-ray technician."  

A VA optometrist rendered an opinion regarding the etiology 
of the Veteran's blindness, following a claims file review, 
in March 2009.  The clinician stated that 1997 evaluations 
indicated that right eye blindness was unexplained, and that 
left eye blindness was due to a macular hole.  It was further 
observed that there was lattice degeneration present, which 
caused retinal detachment in the left eye that was later 
repaired, and that the right eye had pre-retinal detachment 
that was treated with a prophylactic laser.  The optometrist 
explained that radiation retinopathy usually develops six to 
three years after treatment, with 18 months as an average.  
It was noted that typically, doses of 3000-5000 rad are 
necessary to induce retinal changes.  This clinician 
concluded that "despite not knowing the level of radiation 
exposure, it is my opinion that it is at least as likely as 
not that the Veteran's blindness is causally related to 
ionizing radiation as an x-ray technician from 1954-57."  

Due to factors that render the optometrist opinion 
problematic, which is explained below, the Board sought an 
opinion from a Veterans Health Administration (VHA) 
ophthalmologist for an expert medical opinion.  Following a 
thorough review of the relevant medical evidence of record, 
the Chief of Ophthalmology at the VA Medical Center in 
Albuquerque, New Mexico opined that if the Veteran had 
significant doses of radiation in service, he would have 
required cataract surgery within one to five years after 
separating from the military.  The ophthalmologist explained 
that this is due to the fact that cataracts will show signs 
of radiogenic toxicity "long before other tissues of the 
eye."  The physician went on to state that cataract surgery 
didn't occur until the age of 68, and that numerous 
examinations never found any evidence of radiation 
retinopathy.  The ophthalmologist concluded that "it is very 
unlikely (much less than a 50% probability) that [the 
Veteran] was exposed to significant doses of ionizing 
radiation to cause damage to his retina to create the retinal 
diseases/conditions that he developed some forty to fifty 
years later to cause visual impairment."  

Thus, the record contains conflicting medical opinions with 
regard to whether the veteran's blindness is due to in-
service exposure to ionizing radiation.  In such a 
circumstance, the Board must determine how much weight should 
attach to each medical opinion of record and to provide 
adequate reasons and bases upon its adoption of one medical 
opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (noting that the Board may "favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases").  In 
addition, the Board notes that it may place greater weight on 
one medical opinion over another, depending on factors such 
as reasoning employed and whether or not, and the extent to 
which, the examiner reviewed prior clinical records and other 
evidence.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) ("The probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician 
reaches").

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of private medical opinions 
and the value of reviewing the claims folder.  The Court 
holds that claims file review, as it pertains to obtaining an 
overview of the claimant's medical history, is not a 
requirement for private medical opinions.  The Court added, 
"[i]t is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to 
a medical opinion."

The Board finds two factors that significantly weaken the VA 
optometrist's opinion.  First, the optometrist noted that 
3000-5000 rad (radiation exposure) is necessary to induce 
retinal changes and that, despite the fact that the dose 
estimates of the Veteran are unknown, he linked the blindness 
to radiation exposure.  As noted above, the Veteran was an X-
ray technician for 3 years in the military compared with 
decades after service.  Second, the optometrist noted that 
radiation retinopathy usually develops six to three years 
after treatment, with 18 months as an average. (Emphasis 
added.)  In the Veteran's case, there is no medical evidence 
of record relating to blindness or any other eye disorder 
until decades post-service.  

On the other hand, the VHA ophthalmologist's opinion is 
supported by a clear rationale that is consistent with the 
evidence of record.  According to this specialist, if there 
was significant exposure, cataracts would have been 
manifested in the 1950s.  Thus, it is reasonable to conclude 
that there was not the 3000-5000 rad level of exposure deemed 
necessary by the VA optometrist to cause radiogenic 
deterioration of the eyes.  There is no contemporaneously 
recorded medical or lay evidence of any problems with either 
eye until well over 40 years after service.  Further, the 
Board places greater weight on the opinion from the VA 
ophthalmologist because such clinicians have more extensive 
education and training in the area of diagnosing eye disease 
and in determining the etiology of same when compared to an 
optometrist.  The latter is licensed to examine and treat 
visual defects of the eye; an ophthalmologist is a physician 
who specializes in the diagnosis and treatment of diseases 
and defects of the eye.  See Dorland's Illustrated Medical 
Dictionary 929, 932 (26th ed. 1981).  It is also again 
pertinent to point out that the Veteran was an X-ray 
technician for less than three years during service compared 
to approximately 40 years after service.   

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a nexus between the 
Veteran's eye disorders and any incident of service, to 
include exposure to ionizing radiation.  There is no evidence 
of an onset of blindness until decades after service 
separation, and in considering the two medical opinions 
addressing the contended causal relationship, the Board 
places far greater weight and the recent VA ophthalmologist's 
opinion.  As the preponderance of the evidence is against the 
claim, service connection for any eye disorder, to include 
blindness, is not warranted.  See 38 U.S.C.A. § 5107(b); see 
also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Peripheral Neuropathy/Erectile Dysfunction/Anal Sphincter 
Disturbance

The Veteran contends that he has bilateral peripheral 
neuropathy, erectile dysfunction (ED), and anal sphincter 
disturbance as a result of his exposure to ionizing radiation 
in service, or alternatively, as the result of duties 
encountered in active service, to include moving patients off 
and on of gurneys.  

The service treatment records do not reveal any complaint, 
diagnosis, or treatment for a neurological disorder.  There 
are no abnormal lower extremity, genitourinary, or bowel 
findings in the service history, and it is apparent that 
these disorders did not manifest until decades after service 
separation.  Nonetheless, the Veteran was scheduled for a VA 
examination to determine any potential relationship between 
the current conditions and service.  

A June 2008 VA examination report stated that the most likely 
cause for sphincter dysfunction was cauda equine syndrome 
secondary to peripheral neuropathy, and that it was less 
likely than not related to exposure to radiation.  Regarding 
erectile dysfunction, the examination report noted that the 
likely etiology was the neurologic disease currently present 
in the Veteran.  

Peripheral neuropathy was initially linked to service (based 
on claimed symptoms, not radiation exposure) in the June 2008 
opinion; however, in an addendum dated in December 2008, the 
examiner changed his conclusion after a claims file review 
had occurred.  Specifically, the examiner stated that 
peripheral polyneuropathy was diagnosed many years after 
service separation, and that there were no documented office 
visits, complaints, or examinations to support the Veteran's 
contentions that he had been treated for neuropathy since his 
time in service.  Based on this, the examiner concluded that 
"it is less likely than not that [the Veteran's] peripheral 
polyneuropathy is related to service."    

There are a few private physicians' opinions which purport to 
show a link between axol neuropathy and service.  One of 
these letters, dated in September 2002, states that there was 
a "cumulative ionizing radiation exposure" between 1950 and 
1999, which includes over 40 years of post-service exposure.  
The opinion states that the exposure to radiation caused the 
neuropathy; however, no distinction is made between the few 
years of service exposure and the decades of post-service 
exposure.  As such, this letter is not particularly helpful 
in supporting the Veteran's contentions, particularly 
considering the prolonged exposure to radiation after 
service.  Additionally, the Veteran has submitted a 
physician's statements, dated in 2006 and in February 2007, 
which state that his neuropathy is "service related," and 
due to exposure to radiation in service.  There is no 
evidence that the opinion was based upon a claims file 
review, and the conclusion is not supported by a rationale 
(i.e., why the in-service radiation exposure had an impact on 
the causation of the neurological disorder).  Moreover, the 
2006 and 2007 letters do not address the 40 plus year period 
where the Veteran did not complain of, or have any treatment 
for neuropathy of either lower extremity.  Simply put, the 
opinions are conclusory and carry very little probative 
weight when viewed against other medical evidence of record.  
The only additional evidence supportive of a finding that 
polyneuropathy has been present since service is from the 
Veteran's own statements.  While he, as a layperson, is 
competent to report on that which comes through his sense, he 
does not have the necessary credentials to opine as to 
etiology or diagnosis of a chronic neurological disorder.  
See Espiritu, supra.  Thus, while the Veteran can competently 
report numbness and pain, without medical education or 
training, he is not competent to link those symptoms to an 
alleged underlying peripheral neuropathy or provide an 
opinion regarding the etiology of same, including whether 
neuropathy of the lower extremities is due to exposure to 
radiation during service.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007). 

Regarding erectile dysfunction and anal sphincter 
disturbance, the Board notes that these conditions have been 
medically linked to a diagnosed neurological condition.  That 
is, the peripheral polyneuropathy and associated cauda equine 
syndrome have been assessed to be the factors causing the 
Veteran's erectile dysfunction and sphincter disturbance.  As 
polyneuropathy is not service-connected, however, service 
connection on a secondary basis is not warranted as a matter 
of law.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive the Board should deny the claim on the ground of 
the lack of legal merit or the lack of entitlement under the 
law).   

The preponderance of the medical evidence supports a 
conclusion that chronic peripheral polyneuropathy began many 
years after service and is not linked to such service.  Also, 
the evidence is decidedly against the Veteran's contentions 
regarding erectile dysfunction and sphincter disturbance; 
while he does indeed experience the conditions, they have 
been medically linked to the current neurological disorder, 
which is not service-connected.  Since the preponderance of 
the evidence is against the claims, the benefit of the doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); Ortiz, supra; 
Gilbert, supra.  

Low Back

The Veteran claims that he developed a chronic low back 
disorder as a result of his military service, and that a 
single incident of low back strain in 1954, 55 years ago, 
caused him to develop chronic osteoarthritis in the lumbar 
spine.  

The Board notes that the sole annotation in the service 
treatment records regarding the low back is a 1954 complaint 
of pain, diagnosed as strain.  Upon separation, there were no 
noted musculoskeletal complaints, and the Veteran did not 
manifest arthritis in the spine within the first post-service 
year.  

As with the peripheral neuropathy and blindness, the Veteran 
submitted letters dated in September 2006 and February 2007 
which stated that degenerative joint disease in the axial 
spine is "service-related," and due to exposure to ionizing 
radiation.  Despite these letters, following the Veteran's 
comprehensive VA examination report of June 2008, the 
examiner specifically concluded that spinal stenosis was not 
related to ionizing radiation exposure in service.  Moreover, 
in an addendum opinion, dated in December 2008, the physician 
stated that the first indication of lumbar disease was in 
2001, and that since the 1954 service treatment annotation 
was the only indication of back complaints during a 40 year 
period, "there was not sufficient medical evidence in the 
intervening years to causally link the back strain that 
occurred in service to the subsequent development of 
osteoarthritis and spinal stenosis."  The examiner concluded 
that it was less likely as not that there was a relationship 
between the in-service back strain and the current low back 
disorder.  

The medical opinion of 2006 is not based on a claims file 
review, is equivocal, and does not give a rationale as to why 
exposure to occupational radiation caused the development of 
his current osteoarthritis.  The 2006 opinion does not 
mention the 40 year dearth of evidence regarding the low 
back, and when weighed against the 2008 opinions, it holds 
little probative weight.  Quite simply, the 2008 opinion and 
addendum were based on a review of the evidentiary record and 
an examination of the Veteran, and the conclusion reached by 
the examiner is supported by a rationale.  The Board will 
thus assign the latter opinion greater weight.  Nieves, 
supra.  As the preponderance of the evidence is against the 
claim for service connection for a low back disability, the 
benefit of the doubt doctrine does not apply and it must be 
denied.  38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, supra. 








ORDER

Entitlement to service connection for a bilateral eye 
disorder, to include blindness, macular degeneration, retinal 
detachment, and cataracts is denied.  

Entitlement to service connection for bilateral lower 
extremity neuropathy is denied.  

Entitlement to service connection for spinal stenosis is 
denied.  

Entitlement to service connection for erectile dysfunction is 
denied.  

Entitlement to service connection for anal sphincter 
disturbance is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


